Exhibit 10.21


Amendment to the Acknowledgment and Amendment Letter
and the Original Agreement




THIS AMENDMENT (the “Amendment”) TO THE ACKNOWLEDGMENT AND AMENDMENT LETTER AND
THE ORIGINAL AGREEMENT (both as defined below), is dated as of May 19, 2010, by
and between China Yongxin Pharmaceuticals Inc., a Delaware corporation (the
“Seller”) and PmMaster Beijing Software Co., Ltd (the “Purchaser”)
(collectively, the “Parties”).  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Stock Purchase Agreement
by and between the Seller and Purchaser on March 1, 2010 (the “Original
Agreement”) and/or in the Acknowledgment and Amendment Letter (as defined
below).  Subject to the modifications and amendments provided herein, all other
terms of the Original Agreement shall remain in full force and effect.
 
RECITALS
 
        A.
On March 1, 2010, pursuant to the Original Agreement, Purchaser purchased from
Seller and Seller sold, transferred and delivered to Purchaser, all of the
equity interests in the Subsidiaries (as defined in the Agreement) for a total
consideration of $20,000 (“Purchase Price”).

 
        B.
On May 15, 2010, the Parties entered into an Acknowledgment and Amendment Letter
(the “Acknowledgment and Amendment Letter”) to amend Section 2.2 of the Original
Agreement to clarify that the Purchase Price was paid by the Purchaser to
purchase the Subsidiaries, including all of the assets and liabilities of the
Subsidiaries. 

 
        C.
For the sake of further clarity, the Parties wish to execute this Amendment to
further amend the Original Agreement, as amended by the Acknowledgment and
Amendment Letter, to specify that in exchange for the Purchase Price, Purchaser
is: (1) purchasing the Shares, (2) purchasing all of the assets of the
Subsidiaries, and (3) assuming all of the liabilities of the Subsidiaries.

 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, the parties, intending to be legally bound, hereby
agree as follows:
 
1.  The Parties hereby acknowledge and agree that Section B. of the Recitals in
the Original Agreement shall be amended and replaced in its entirety as follows:
 
“B.  In consideration of the covenants and agreements set forth herein, Seller
desires to sell the Shares and the Subsidiaries’ Assets and Liabilities (as both
terms are defined below) to Purchaser and Purchaser desires to purchase the
Shares and the Subsidiaries’ Assets and Liabilities from Seller on the terms and
conditions set forth in this Agreement (this transaction is hereinafter referred
to as the “Sale”).”
 
2.  The Parties hereby further acknowledge and agree that Section 2.1 of the
Original Agreement, and Section 2.2 of the Original Agreement, as amended in the
Acknowledgment and Amendment Letter, shall each be amended and replaced in their
entirety as follows:
 
“Section 2.1  Sale of Subsidiaries.  Subject to the terms and conditions of this
Agreement, and in consideration of the covenants and agreements set forth herein
(including the waiver set forth in Article 3 hereof), on the Effective Date,
Purchaser shall purchase and assume from Seller, and Seller shall sell,
transfer, assign and deliver to Purchaser: (a) all of the assets of the
Subsidiaries, including the Digital Learning Institute software platform, and
(b) all of the liabilities of the Subsidiaries in the approximate amount of $1.9
million (collectively, the “Subsidiaries’ Assets and Liabilities”).  In
connection with the Sale, Seller shall sell, transfer and deliver and Purchaser
shall purchase and acquire the Shares, free and clear of all options, pledges,
security interests, voting trusts or similar arrangements, liens, charges or
other encumbrances or restrictions of any kind whatsoever (collectively,
“Encumbrances”).”
 
“Section 2.2 Purchase Price.  In consideration for the Subsidiaries’ Assets and
Liabilities and the Shares, Purchaser shall pay by wire transfer to Seller the
sum of $20,000.”
 
IN WITNESS WHEREOF, the undersigned Parties have executed this Amendment as of
the date first written above.
 
PURCHASER:
 
SELLER:
     
PmMaster Beijing Software Co., Ltd
 
China Yongxin Pharmaceuticals Inc.
     
/s/ Chiu Gang
 
/s/ Yongixin Liu
Name: Chiu Gang
 
Name: Yongxin Liu
Title: Chief Executive Officer
 
Title: Chief Executive Officer




--------------------------------------------------------------------------------




 